Citation Nr: 0204149	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  00-24 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1974.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

In his substantive appeal received in December 2000, the 
veteran requested a local hearing with a hearing officer at 
the RO.  However, in a statement received in May 2001, the 
veteran indicated that he wished to withdraw his request for 
a hearing.


FINDINGS OF FACT

1.  The veteran's hearing loss disability is not related to 
his military service.

2.  The veteran's tinnitus is not related to his military 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).

2.  The veteran does not have tinnitus that was incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that while assigned to the Escort and 
Disposal Detachment, Rocky Mountain Arsenal, his mission was 
to dispose of chemical weapons and explosives.  He asserts 
that this assignment exposed him to constant and severe 
acoustic trauma, which caused bilateral hearing loss and 
tinnitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).  Also, certain 
chronic diseases, including organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels (dB) or greater, when 
auditory thresholds for at least three of the above-noted 
frequencies are 26 dB or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service medical records show that a January 
1971 entrance examination did not reference any hearing loss 
or tinnitus.  A January 1971 audiogram showed that the 
veteran's auditory thresholds in the frequencies 500, 1000, 
2000, and 4000 Hertz were 25 dB or less, bilaterally.  A July 
1971 audiogram revealed the following readings:  right ear--
35 dB at 500 Hertz, 25 dB at 1000 Hertz, 20 dB at 2000 Hertz, 
35 dB at 3000 Hertz, and 30 dB at 4000 Hertz; left ear--25 dB 
at 500 Hertz, 10 dB Hertz at 1000 Hertz, 10 dB at 2000 Hertz; 
20 dB at 3000 Hertz, and 20 dB at 4000 Hertz.  

A report of medical history prepared in conjunction with a 
May 1974 separation examination did not reference any 
complaints of hearing loss or tinnitus.  A May 1974 audiogram 
revealed that the veteran's puretone thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4,000 Hertz were 20 dB 
or less, bilaterally.  

Post-service medical records include a medical opinion from 
Stanley Krogh, M.S., CCC-A, dated in October 1999, who had 
seen the veteran for an audiology evaluation, including an 
audiogram.  The audiologist stated that examination of the 
veteran's left ear showed a mild hearing loss in the high 
frequency range, which was of a sensorineural type, or nerve-
type damage.  The right ear had a mixed type loss, referred 
to as a conductive loss, with only very mild nerve 
involvement.  Examination of the right ear also revealed a 
perforation in his tympanic membrane, which would cause the 
conductive component, or drag down the hearing to a level of 
approximately 35 dB.  The October 1999 audiogram revealed the 
following readings:  right ear--35 dB at 500 Hertz, 30 dB 
Hertz at 1000 Hertz, 30 dB at 2000 Hertz, 35 dB at 3000 
Hertz, and 30 dB at 4000 Hertz; left ear--15 dB at 500 Hertz, 
5 dB Hertz at 1000 Hertz, 10 dB at 2000 Hertz; 30 dB at 3000 
Hertz, and 30 dB at 4000 Hertz.  The audiologist noted that 
the veteran's history included military service in the 
explosive ordnance division.  The veteran described his job 
as burning out chemicals in a boiler plant, and exploding old 
ammunition.  The audiologist concluded that such an 
environment would be enough to cause the nerve damage to the 
left ear as it would not have been protected by any 
conductive component, whereas the explosions would certainly 
be great enough to blow out an eardrum.  The blown out 
eardrum, however, would have cushioned the nerve involvement 
and actually protected the nerve in the right ear, but 
certainly did damage to his middle ear, which may also have 
involved the ossicular chain.  In his opinion, it was as 
least as likely as not that the origin of these two types of 
hearing losses was because of the noisy environment that the 
veteran experienced during service.  

A VA examination conducted in January 2000 revealed that the 
veteran's chief complaint was hearing loss and constant right 
ear tinnitus.  The veteran listed his history of noise 
exposure to include explosives, handguns, rifles, electrical 
power tools and hunting.  It was noted that the etiology of 
tinnitus was the veteran's hearing loss.  Puretone threshold 
testing revealed the following readings:  right ear--40 dB at 
500 Hertz, 30 dB Hertz at 1000 Hertz, 40 dB at 2000 Hertz, 30 
dB at 3000 Hertz, and 30 dB at 4000 Hertz; left ear--10 dB at 
500 Hertz, 10 dB Hertz at 1000 Hertz, 10 dB at 2000 Hertz; 35 
dB at 3000 Hertz, and 35 dB at 4000 Hertz.  Maryland CNC word 
list speech recognition scores were 96 percent bilaterally.  
The diagnosis was mild sensorineural hearing loss in the 
right ear, mild high frequency sensorineural hearing loss in 
the left ear, and tinnitus. 

A statement from Ronald D. Johnson, M.A., CCC-A, a VA 
audiologist, dated in July 2000, included an opinion that, 
because there was some question about the amount of hearing 
loss the veteran had, and whether there was enough hearing 
loss in the left ear for an award of service connection, it 
was felt that it was less than likely that his hearing loss 
was due to acoustic trauma suffered while in service.  This 
audiologist further stated that he needed more information to 
say that the hearing loss was due to noise exposure during 
service.

In a second statement from the VA audiologist, dated in 
February 2001, he indicated that, because the veteran's 
hearing was within normal limits on audiograms done on entry 
and separation from service, it was less than likely that his 
hearing loss was due to acoustic trauma suffered while in 
service.  It was felt that the hearing loss that showed up on 
the July 1971 hearing test was a hearing loss that had 
cleared, a problem that may have been due to impacted 
cerumen, or a middle ear problem.  It was also noted that the 
July 1971 hearing test may not have been accurate.  

The veteran was given an audiological evaluation by Matthew 
T. Frisk, M.C.D., CCC-A, in July 2001, including an 
audiogram.  The veteran complained that he had difficulties 
hearing in most situations and that his right ear seemed to 
be worse.  He also complained of tinnitus in both ears, but 
the right ear was worse.  He denied any pain or dizziness.  
The veteran stated that he was exposed to extremely high 
levels of noise through explosions on several occasions while 
he was in the military.  Following military service, he was 
involved with low levels of noise in construction jobs.  The 
July 2001 audiogram test revealed the following readings:  
right ear-55 dB at 500 Hertz, 40 dB Hertz at 1000 Hertz, 55 
dB at 2000 Hertz, and 55 dB at 4000 Hertz; left ear--40 dB at 
500 Hertz, 35 dB Hertz at 1000 Hertz, 35 dB at 2000 Hertz, 
and 45 dB at 4000 Hertz.  This audiologist concluded that the 
veteran's thresholds had significantly decreased over the 
previous two years at all frequencies.  

In August 2001, the VA audiologist, evaluated the information 
from the entire claims file, including the July 2001 test 
results, and opined that the veteran's hearing had changed in 
the previous two years with a mixed loss in the right ear.  
The VA audiologist found that the veteran's hearing was 
within normal limits on entry and separation from service, 
which indicated that the hearing loss was post-service in 
origin.  He noted that hearing loss due to noise exposure 
causes damage at the time of exposure and not years later.  
It was noted that, in the veteran's case, the major hearing 
change had been more than 20 years after his military 
service.  He opined that this information indicated that the 
veteran's hearing loss was post-service in origin.  

Initially, the Board observes that the medical evidence of 
record, specifically the July 2001 audiogram, demonstrates 
that the veteran currently has bilateral hearing impairment 
by VA standards.  38 C.F.R. § 3.385.  Consequently, the 
question that must be addressed is whether this current 
hearing loss is attributable to his military service.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection.  Although 
an opinion has been provided that the noise exposure the 
veteran experienced in service was a likely explanation for 
his hearing loss in both ears, such an opinion does not 
appear to have been based on a review of the veteran's 
record.  The October 1999 opinion refers to the veteran's own 
self-reported history of noise exposure during service, and 
while such exposure may very well have occurred just as the 
veteran reported, this nexus opinion does not account for the 
audiograms accomplished during the veteran's military 
service, especially the one done in 1974, near the end of the 
veteran's period of service.  The Board finds that the VA 
audiologist's opinion is grounded in a review of this 
evidence and therefore carries more evidentiary weight.  The 
VA audiologist clearly explains that the 1974 audiogram 
showed normal hearing and thereby provided the basis for the 
opinion that the veteran's hearing loss was not attributable 
to his military service.  Additionally, the VA audiologist 
suggests that such a conclusion is supported by the absence 
of problems for so many years after service, and by the 
finding that the major change in hearing acuity was more than 
20 years after military service.  Because the VA 
audiologist's opinion takes into account the entire medical 
record and also appears to be supported by the audiograms 
conducted during the veteran's military service, the Board 
gives greater weight to the opinion that the veteran's 
hearing loss was not due to service, including noise exposure 
coincident therewith.  It should also be noted that there is 
no suggestion that sensorineural hearing loss was manifested 
within a year of the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Consequently, the Board concludes 
that the preponderance of the evidence is against the claim.  

As for the claim of service connection for tinnitus, there is 
an opinion of record indicating that the veteran's tinnitus 
is likely due to his hearing loss.  This was noted at the 
January 2000 VA examination.  This opinion appears to stand 
uncontradicted in the evidentiary record.  Moreover, there is 
no mention of a complaint of tinnitus in the veteran's 
service medical records, or for that matter, until many years 
after his separation from service.  Given the analysis set 
out above regarding the onset of hearing loss, and because 
tinnitus has been found to be related to the hearing loss, 
the Board likewise finds that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus.  

In regard to the veteran's statements that his hearing loss 
and tinnitus are related to his exposure to constant and 
severe acoustic trauma in service, the Board notes that 
veteran does not have any medical expertise, and as such, he 
is not competent to offer an opinion as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eyewitness account 
of visible symptoms, but they are not capable of offering 
evidence that requires medical knowledge).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) provides that VA shall notify the veteran 
of any information and evidence needed to substantiate and 
complete his claim and make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5012, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The Board finds that although the VCAA was 
enacted during the pendency of this appeal and was not 
explicitly considered by the RO, there is no prejudice to the 
veteran in the Board's proceeding with this appeal, as the 
requirements under the new law and regulations have been met.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the August 2000 rating 
decision, November 2000 Statement of the Case, and March and 
August 2001 Supplemental Statements of the Case specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that they clearly notify the veteran of the evidence 
necessary to substantiate his service connection claims.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The veteran 
has not referenced any additional evidence that might aid his 
claims or that might otherwise be pertinent to his claims, 
and the Board notes that the claims file contains the 
veteran's service medical records, private treatment records, 
and VA records.  The Board also observes that the veteran was 
provided with a VA examination in January 2000, and medical 
opinions on the pertinent questions were obtained.  The Board 
thus finds that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

